DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.         The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.       The preliminary amendment has been received 11/20/2019.
          The specification has been amended.
          Claims 1-8 and 10-30 have been amended.
          Claims 1-30 are currently pending in this application.

Allowable Subject Matter

4.       Claims 1-30 are allowed.

              With respect to claims 1 and 21, the most relevant prior art, Star-Lack et al. (US PAP 2015/0139386 A1), teaches a method and a device for creating controlled radio frequency modulated X-ray radiation, the device including (see Fig. 1; paragraphs 0035, 0071 and 0072): 

    PNG
    media_image1.png
    565
    526
    media_image1.png
    Greyscale
a vacuum enclosure (see accelerator (12)); an anode (a target (20)) housed within the vacuum enclosure (see Fig. 1), the anode (20) acting to accelerate and convert an electron beam into X-ray radiation (see Fig. 1; paragraphs 0035, 0071 and 0072); a radio frequency (RF source (14) and RF network (16)); an electron emission device comprising: an electric power supply (22) and a charged particle (electron) source (18), the electron emission device is biased to emit the electron beam towards the anode (20); and a radio frequency impedance matching and coupling circuit (a controller (24 and an automatic frequency controller (AFC) (26) ) connected electrically to the electron emission device (see Fig. 1; paragraphs 0035, 0071 and 0072) but fail to explicitly teach or make obvious that the radio frequency enclosure housed within the vacuum enclosure; a field emission device housed within the radio frequency enclosure, the field emission device is biased to emit the electron beam from a field emission cathode via an extraction electrode in the radio frequency enclosure towards the anode (see schematic diagrams of the current application illustrated in Figs. 1 and 2 below)

    PNG
    media_image2.png
    707
    488
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    334
    533
    media_image3.png
    Greyscale
as claimed in combination with all of the remaining limitations of the corresponding claims.
             Claims 2-20 and 22-30 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wood (US Patent 8,111,808 B1; see abstract; Column 5, lines 57-67); Elsheref et al. (US PAP 2005/0184257 A1; see abstract 0039); Kaertner et al. (US PAP 2016/0323985 A1; see abstract; Figs. 1 and 2) and Wang et al. (US Patent 7,570,409 B1; see abstract and Fig A1-4A) teach the methods and systems for creating radio frequency modulated X-ray radiation.

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./   March 25, 2021